Exhibit 10.49


 
SECURITIES PURCHASE AGREEMENT
 
LAURUS MASTER FUND, LTD.

 
and

 
XFONE, INC.
 
Dated: September 27, 2005
 


 





 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS




   
Page
1
Agreement to Sell and Purchase
1
2
Fees and Warrant
1
3
Closing, Delivery and Payment
2
3.1
Closing
2
3.2
Delivery
2
4
Representations and Warranties of the Company
2
4.1
Organization, Good Standing and Qualification
2
4.2
Subsidiaries
3
4.3
Capitalization; Voting Rights
4
4.4
Authorization; Binding Obligations
4
4.5
Liabilities
5
4.6
Agreements; Action
5
4.7
Obligations to Related Parties
6
4.8
Changes
8
4.9
Title to Properties and Assets; Liens, Etc
9
4.1
Intellectual Property
9
4.11
Compliance with Other Instruments
10
4.12
Litigation
10
4.13
Tax Returns and Payments
10
4.14
Employees
11
4.15
Registration Rights and Voting Rights
12
4.16
Compliance with Laws; Permits
12
4.17
Environmental and Safety Laws
12
4.18
Valid Offering
13
4.19
Full Disclosure
13
4.2
Insurance
13
4.21
SEC Reports
13
4.22
Listing
13
4.23
No Integrated Offering
14
4.24
Stop Transfer
14
4.25
Dilution
14
4.26
Patriot Act
14
4.27
ERISA
15
5
Representations and Warranties of the Purchaser
15
5.1
No Shorting
15
5.2
Requisite Power and Authority
15
5.3
Investment Representations
16
5.4
The Purchaser Bears Economic Risk
16
5.5
Acquisition for Own Account
16
5.6
The Purchaser Can Protect Its Interest
16
5.7
Accredited Investor
17
5.8
Legends
17
6
Covenants of the Company
18
6.1
Stop-Orders
18
6.2
Listing
18
6.3
Market Regulations
18
6.4
Reporting Requirements
19
6.5
Use of Funds
20
6.6
Access to Facilities
20
6.7
Taxes
21
6.8
Insurance
21
6.9
Intellectual Property
22
6.1
Properties
22
6.11
Confidentiality
22
6.12
Required Approvals
22
6.13
Reissuance of Securities
24
6.14
Opinion
24
6.15
Margin Stock
24
6.16
Financing Right of First Refusal
24
7
Covenants of the Purchaser
25
7.1
Confidentiality
25
7.2
Non-Public Information
25
7.3
Limitation on Acquisition of Common Stock of the Company
25
8
Covenants of the Company and the Purchaser Regarding Indemnification
26
8.1
Company Indemnification
26
8.2
Purchaser’s Indemnification
26
9
Conversion of Convertible Note
27
9.1
Mechanics of Conversion
27
10
Registration Rights
28
10.1
Registration Rights Granted
28
10.2
Offering Restrictions
28
11
Miscellaneous
28
11.1
Governing Law
28
11.2
Survival
29
11.3
Successors
30
11.4
Entire Agreement; Maximum Interest
30
11.5
Severability
30
11.6
Amendment and Waiver
30
11.7
Delays or Omissions
30
11.8
Notices
31
11.9
Attorneys’ Fees
32
11.1
Titles and Subtitles
32
11.11
Facsimile Signatures; Counterparts
32
11.12
Broker’s Fees
33
11.13
Construction
33

 


 
LIST OF EXHIBITS
 
Form of Convertible Term Note
Exhibit A
Form of Warrant
Exhibit B
Form of Opinion
Exhibit C
Form of Escrow Agreement
Exhibit D

 
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 27, 2005, by and between XFONE, INC., a Nevada corporation (the
“Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Purchaser of a Secured
Convertible Term Note in the aggregate principal amount of Two Million US
Dollars ($2,000,000) in the form of Exhibit A hereto (as amended, modified
and/or supplemented from time to time, the “Note”), which Note is convertible
into shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”) at an initial fixed conversion price of $3.48 per share of
Common Stock (“Fixed Conversion Price”);
 
WHEREAS, the Company wishes to issue to the Purchaser a warrant in the form of
Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) to purchase up to 157,500 shares of the Company’s Common Stock in
connection with the Purchaser’s purchase of the Note;
 
WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and
 
WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.  Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company shall sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Note. The sale of the Note on the Closing Date shall be known as
the “Offering.” The Note will mature on the Maturity Date (as defined in the
Note). Collectively, the Note and Warrant and Common Stock issuable upon
conversion of the Note and upon exercise of the Warrant are referred to as the
“Securities.”
 
2.  Fees and Warrant. On the Closing Date:
 
(a)  The Company will issue and deliver to the Purchaser the Warrant to purchase
up to 157,500 shares of the Company’s Common Stock in connection with the
Offering, pursuant to Section 1 hereof. All representations, covenants,
warranties, undertakings, and indemnification, and other rights, applicable to a
warrant holder, made or granted to or for the benefit of the Purchaser by the
Company are hereby also made and granted for the benefit of the holder of the
Warrant and shares of the Company’s Common Stock issuable upon exercise of the
Warrant (the “Warrant Shares”).
 
(b)  Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, LLC, the manager of the Purchaser, a closing payment in an
amount equal to three and six tenths percent (3.60%) of the aggregate principal
amount of the Note. The foregoing fee is referred to herein as the “Closing
Payment.”
 
(c)  The Company shall reimburse the Purchaser for its reasonable expenses
(including legal fees and expenses) incurred in connection with the preparation
and negotiation of this Agreement and the Related Agreements (as hereinafter
defined), and expenses incurred in connection with the Purchaser’s due diligence
review of the Company and its Subsidiaries (as defined in Section 4.2) and all
related matters. Amounts required to be paid under this Section 2(c) will be
paid on the Closing Date and shall not exceed $51,500.
 


 
  It is hereby declared that the Company had already paid the Purchaser a
deposit of $26,000 in respect of the amounts due under Section 2(c) above.
 
(d)  The Closing Payment and the expenses referred to in the preceding clause
(c) (net of deposits previously paid by the Company) shall be paid at Closing
out of funds held pursuant to the Escrow Agreement (as defined below) and a
disbursement letter (the “Disbursement Letter”).
 
3.  Closing, Delivery and Payment.
 
3.1  Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).
 
3.2  Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Company will deliver to the Purchaser, among other things, the Note
and the Warrant and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer.
 
4.  Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows
 
4.1  Organization, Good Standing and Qualification. Each of the Company and each
of its subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
the Subsidiaries (as defined below) has the corporate, limited liability company
or partnership, as the case may be, power and authority to own and operate its
properties and assets and, insofar as it is or shall be a party thereto, to (1)
execute and deliver (i) this Agreement, (ii) the Note and the Warrant to be
issued in connection with this Agreement, (iii) the Master Security Agreement
dated as of the date hereof between the Company, certain of the Subsidiaries and
the Purchaser (as amended, modified and/or supplemented from time to time, the
“Master Security Agreement”), (iv) the Registration Rights Agreement relating to
the Securities dated as of the date hereof between the Company and the Purchaser
(as amended, modified and/or supplemented from time to time, the “Registration
Rights Agreement”), (v) the Subsidiary Guaranty dated as of the date hereof made
by certain of the Subsidiaries (as amended, modified and/or supplemented from
time to time, the “Subsidiary Guaranty”), (vi) the Stock Pledge Agreement dated
as of the date hereof among the Company, certain of the Subsidiaries and the
Purchaser (as amended, modified and/or or supplemented from time to time, the
“Stock Pledge Agreement”), and (vii) the Funds escrow agreement dated as of the
date hereof among the Company, the Purchaser and the escrow agent referred to
therein, substantially in the form of Exhibit D hereto (as amended, modified
and/or supplemented from time to time, the “Escrow Agreement”) (viii) all other
documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the preceding clauses (ii) through
(viii), collectively, the “Related Agreements”); (2) issue and sell the Note and
the shares of Common Stock issuable upon conversion of the Note (the “Note
Shares”); (3) issue and sell the Warrant and the Warrant Shares; and (4) carry
out the provisions of this Agreement and the Related Agreements and to carry on
its business as presently conducted. Each of the Company and each of the
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a corporation, partnership or limited liability company, as the case
may be, in all jurisdictions in which the nature or location of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so has not, or
could not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company and
the Subsidiaries, taken individually and as a whole (a “Material Adverse
Effect”).
 
4.2  Subsidiaries. Each direct and indirect subsidiary of the Company is set
forth on Schedule 4.2. For the purposes of this Agreement and the Related
Agreements, a “Subsidiary” shall mean each of the entities listed on Schedule
4.2(a), and a “subsidiary” or "the subsidiaries", as applicable, shall mean the
entities listed on Schedule 4.2(b) hereto and (i) , any corporation or other
entity, other than any Subsidiary, whose shares of stock or other ownership
interests having ordinary voting power (other than stock or other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors of such corporation, or other persons or
entities performing similar functions for such person or entity, are owned,
directly or indirectly, by the Company or (ii) a corporation or other entity,
other than any Subsidiary, in which the Company owns, directly or indirectly,
more than 50% of the equity interests of such entity at such time. On the date
hereof, no subsidiary (i) owns any assets in the United States (other than
immaterial assets) or (ii) has any significant operations in the United States.
If any Subsidiary shall at any time create or acquire, directly or indirectly,
any subsidiary, such subsidiary shall, on the date of such creation or
acquisition, be deemed for all purposes hereunder a Subsidiary.
 
4.3  Capitalization; Voting Rights.
 
(a)  The authorized capital stock of the Company, as of the date hereof consists
of 75,000,000 shares, of which 25,000,000 are shares of Common Stock, par value
$0.001 per share, 6,887,671 shares of which are issued and outstanding, and
50,000,000 are shares of preferred stock, par value $0.001 per share, none of
which are issued and outstanding. The authorized, issued and outstanding capital
stock of each Subsidiary is set forth on Schedule 4.3.
 
(b)  Except as disclosed on Schedule 4.3, other than: (i) the shares reserved
for issuance under the Company’s stock option plans; and (ii) shares which may
be granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note or the Warrant, or the issuance of any of
the Note Shares or Warrant Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Company outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.
 
(c)  All issued and outstanding shares of the Company’s Common Stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(d)  The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Company’s Certificate of Incorporation (the
“Charter”). When issued in compliance with the provisions of this Agreement and
the Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.
 
4.4  Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of the Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and the Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrant has been taken or will be
taken prior to the Closing. This Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of each of the Company and each of the Subsidiaries,
enforceable against each such entity in accordance with their terms, except:
 
(a)  as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b)  general principles of equity that restrict the availability of equitable or
legal remedies.
 
The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with. The issuance of the
Warrant and the subsequent exercise of the Warrant for Warrant Shares are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.
 
4.5  Liabilities. Neither the Company, any of its Subsidiaries, nor any of its
subsidiaries has any liabilities in excess of $50,000, except current
liabilities incurred in the ordinary course of business and liabilities
disclosed in any of the Company’s filings under the Securities Exchange Act of
1934, as amended (“Exchange Act”) made prior to the date of this Agreement
(collectively, the “Exchange Act Filings”).
 
4.6  Agreements; Action. Except as set forth on Schedule 4.6 or as disclosed in
any Exchange Act Filings:
 
(a)  there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company or any of
its subsidiaries in excess of $50,000 (other than obligations of, or payments
to, the Company or any of its subsidiaries arising from agreements entered into
in the ordinary course of business); or (ii) the transfer or license of any
patent, copyright, trade secret or other proprietary right to or from the
Company or any of its subsidiaries (other than licenses arising from the
purchase of “off the shelf” or other standard products); or (iii) provisions
restricting the development, manufacture or distribution of the Company’s or any
of its subsidiaries products or services; or (iv) indemnification by the Company
or any of its subsidiaries with respect to infringements of proprietary rights.
 
(b)  Since December 31, 2004 (the “Balance Sheet Date”), neither the Company nor
any of the Subsidiaries has: (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock; (ii) incurred any indebtedness for money borrowed or any other
liabilities (other than ordinary course obligations) individually in excess of
$50,000 or, in the case of indebtedness and/or liabilities individually less
than $50,000, in excess of $100,000 in the aggregate; (iii) made any loans or
advances to any person or entity not in excess, individually or in the
aggregate, of $100,000, other than ordinary course advances for travel expenses;
or (iv) sold, exchanged or otherwise disposed of any of its assets or rights,
other than the sale of its inventory in the ordinary course of business.
 
(c)  For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts involving the
same person or entity (including persons or entities the Company or any
subsidiary of the Company has reason to believe are affiliated therewith) shall
be aggregated for the purpose of meeting the individual minimum dollar amounts
of such subsections.
 
(d)  The Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the Securities and Exchange Commission (“SEC”).
 
(e)  The Company makes and keeps books, records, and accounts that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:
 
(i)  transactions are executed in accordance with management’s general or
specific authorization;
 
(ii)  unauthorized acquisition, use, or disposition of the Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(iii)  transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s receipts and
expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;
 
(iv)  transactions are recorded as necessary to maintain accountability for
assets; and
 
(v)  the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(f)  There is no weakness in any of the Company’s Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.
 
4.7  Obligations to Related Parties. Except as set forth on Schedule 4.7, there
are no obligations of the Company or any of its Subsidiaries to officers,
directors, stockholders or employees of the Company or any of its subsidiaries
other than:
 
(a)  for payment of salary for services rendered and for bonus payments;
 
(b)  reimbursement for reasonable expenses incurred on behalf of the Company and
its subsidiaries;
 


(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company and each Subsidiary of
the Company, as applicable);
 
                      (d) deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, stock option plan or other
employee compensation agreement stock compensation plans for the benefit of
officers, directors, and
 
                                                (e) obligations listed in the
Company’s and each of its Subsidiary’s financial statements or disclosed in any
of the Exchange Act Filings.
 
Except as described above, disclosed in any of the Exchange Act Filings, or set
forth on Schedule 4.7, none of the officers, directors or, to the best of the
Company’s knowledge, key employees or stockholders of the Company or any of its
Subsidiaries or any members of their immediate families, are indebted to the
Company or any of its subsidiaries, individually or in the aggregate, in excess
of $50,000 or have any direct or indirect ownership interest in any firm or
corporation with which the Company or any of its subsidiaries is affiliated or
with which the Company or any of its Subsidiaries has a business relationship,
or any firm or corporation which competes with the Company or any of its
subsidiaries, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company or any of its Subsidiaries. Except as described above, disclosed in
any of the Exchange Act Filings, or set forth on Schedule 4.7, no officer,
director or, to the best of the Company’s knowledge, stockholder of the Company
or any of its subsidiaries, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company or
any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between the Company or any of its Subsidiaries and
any such person. Except as set forth on Schedule 4.7 or disclosed in any of the
Exchange Act Filings, neither the Company nor any of its Subsidiaries is a
guarantor or indemnitor of any indebtedness of any other person or entity. 
 
4.8  Changes. Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Related
Agreements, there has not been:
 
(a)  any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(b)  any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;
 
(c)  any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
 
(d)  any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(e)  any waiver by the Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it;
 
(f)  any direct or indirect loans made by the Company or any of its Subsidiaries
to any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;
 
(g)  any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;
 
(h)  any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;
 
(i)  any labor organization activity related to the Company or any of its
Subsidiaries;
 
(j)  any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;
 
(k)  any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;
 
(l)  any change in any material agreement to which the Company or any of the
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(m)  any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or
 
(n)  any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.
 
4.9  Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each of the Company and each of the Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:
 
(a)  those resulting from taxes which have not yet become delinquent;
 
(b)  minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company or any of the Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property; and
 
(c)  those that have otherwise arisen in the ordinary course of business, so
long as in each such case, such liens and encumbrances have no effect on the
lien priority of the Purchaser in such property.
 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and the Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
the Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
4.10  Intellectual Property.
 
(a)  Except as otherwise set forth in Schedule  4.10, each of the Company and
each of its Subsidiaries owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and, to the best of the Company’s knowledge, as
presently proposed to be conducted (the “Intellectual Property”), without any
known infringement of the rights of others. There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company or any of its Subsidiaries bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
 
(b)  Except as otherwise set forth in Schedule  4.10, neither the Company nor
any of its Subsidiaries has received any communications alleging that the
Company or any of its Subsidiaries has violated any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity, nor is the Company or any of its
Subsidiaries aware of any basis therefor.
 
(c)  The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.
 
(d) Encumbrances, if any, on Intellectual Property Rights are as set forth in
Schedule 4.10.
 
4.11  Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of
clauses (x) and (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties. 
 
4.12  Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the best of the
Company’s knowledge, currently threatened against the Company or any of its
Subsidiaries that prevents the Company or any of its Subsidiaries from entering
into this Agreement or the other Related Agreements, or from consummating the
transactions contemplated hereby or thereby, or which has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or any change in the current equity ownership of the
Company or any of its Subsidiaries, nor is the Company aware that there is any
basis to assert any of the foregoing. Except as set forth on Schedule 4.12
hereto, neither the Company nor any of its Subsidiaries is a party to or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. Except as set forth on Schedule
4.12 hereto, there is no action, suit, proceeding or investigation by the
Company or any of its Subsidiaries currently pending or which the Company or any
of its Subsidiaries intends to initiate.
 
4.13  Tax Returns and Payments. Each of the Company and each of the Subsidiaries
has timely filed all tax returns (federal, state and local) required to be filed
by it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by the Company or any of the
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent. Except as set forth on Schedule 4.13, neither
the Company nor any of the Subsidiaries has been advised:
 
(a)  that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(b)  of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.
 
The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 
4.14  Employees. Except as set forth on Schedule 4.14, neither the Company nor
any of the Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the best
of the Company’s knowledge, threatened with respect to the Company or any of the
Subsidiaries. Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of the Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the best of the Company’s knowledge,
no employee of the Company or any of the Subsidiaries, nor any consultant with
whom the Company or any of the Subsidiaries has contracted, is in material
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of the Subsidiaries
because of the nature of the business to be conducted by the Company or any of
the Subsidiaries; and to the best of the Company’s knowledge the continued
employment by the Company and the Subsidiaries of their present employees, and
the performance of the Company’s and the Subsidiaries’ contracts with its
independent contractors, will not result in any such violation. Neither the
Company nor any of the Subsidiaries is aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency that would interfere with their duties to the
Company or any of the Subsidiaries. Neither the Company nor any of the
Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment agreement
with the Company or any of the Subsidiaries, no employee of the Company or any
of the Subsidiaries has been granted the right to continued employment by the
Company or any of the Subsidiaries or to any material compensation following
termination of employment with the Company or any of its Subsidiaries. Except as
set forth on Schedule 4.14, the Company is not aware that any officer, key
employee or group of employees intends to terminate his, her or their employment
with the Company or any of the Subsidiaries, nor does the Company or any of the
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
4.15  Registration Rights and Voting Rights. Except as set forth on
Schedule 4.15 and except as disclosed in Exchange Act Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 4.15 and except as disclosed in Exchange Act Filings, to the
best of the Company’s knowledge, no stockholder of the Company or any of its
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of the Company or any of its Subsidiaries.
 
4.16  Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any applicable provision of the Sarbanes-Oxley
Act of 2002 or any SEC related regulation or rule or any rule of the Principal
Market (as hereafter defined) promulgated thereunder or any other applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties which has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or any other Related Agreement and the issuance of
any of the Securities, except such as have been duly and validly obtained or
filed, or with respect to any filings that must be made after the Closing, as
will be filed in a timely manner. Each of the Company and its Subsidiaries has
all material franchises, permits, licenses and any similar authority necessary
for the conduct of its business as now being conducted by it, the lack of which
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
4.17  Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to the best
of its knowledge, no material expenditures are or will be required in order to
comply with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the best of the Company’s knowledge, by any other person or entity on any
property owned, leased or used by the Company or any of its Subsidiaries. For
the purposes of the preceding sentence, “Hazardous Materials” shall mean:
 
(a)  materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or

 
(b)  any petroleum products or nuclear materials.
 
4.18  Valid Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws. 
 
4.19  Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Note and Warrant. Neither this
Agreement, the Related Agreements, the exhibits and schedules hereto and thereto
nor any other document delivered by the Company or any of its Subsidiaries to
Purchaser or its attorneys or agents in connection herewith or therewith or with
the transactions contemplated hereby or thereby, contain any untrue statement of
a material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading. Any financial projections and other estimates
provided to the Purchaser by the Company or any of its Subsidiaries were based
on the Company’s and its Subsidiaries’ experience in the industry and on
assumptions of fact and opinion as to future events which the Company or any of
its Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.
 
4.20  Insurance. Except as set forth on Schedule 4.20, each of the Company and
each of the Subsidiaries has general commercial, product liability, fire and
casualty insurance policies with coverages which the Company believes are
customary for companies similarly situated to the Company and the Subsidiaries
in the same or similar business.
 
4.21  SEC Reports. Except as set forth on Schedule 4.21, the Company has filed
all reports and other documents required to be filed by it under the Exchange
Act. The Company has furnished the Purchaser copies of: (i) its Annual Reports
on Form 10-KSB for its fiscal years ended 2004; and (ii) its Quarterly Reports
on Form 10-QSB for its fiscal quarters ended March 31, 2005 and June 30, 2005,
and the Form 8-K filings which it has made during the fiscal year 2005 to date
(collectively, the “SEC Reports”). Except as set forth on Schedule 4.21, each
SEC Report was, at the time of its filing, in substantial compliance with the
requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
4.22  Listing. The Company’s Common Stock is listed or quoted, as applicable, on
a Principal Market (as hereafter defined) and satisfies and at all times
hereafter will satisfy, all requirements for the continuation of such listing or
quotation, as applicable. The Company has not received any notice that its
Common Stock will be delisted from, or no longer quoted on, as applicable, the
Principal Market or that its Common Stock does not meet all requirements for
such listing or quotation, as applicable. For purposes hereof, the term
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
SmallCap Market, NASDAQ National Markets System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).
 
4.23  No Integrated Offering. Neither the Company, nor any of its Subsidiaries
or affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act nor will the Company or any of its affiliates or
subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.
 
4.24  Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
4.25  Dilution. Subject to applicable law, the Company specifically acknowledges
that its obligation to issue the shares of Common Stock upon conversion of the
Note and exercise of the Warrant is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company. 
 
4.26  Patriot Act.The Company certifies that, to the best of the Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
nor is or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and covenants that: (i) none of the cash or property that the Company
or any of its Subsidiaries will pay or will contribute to the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser all additional information
regarding the Company or any of its Subsidiaries that the Purchaser deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Company understands and agrees that
if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Purchaser’s investment in the Company. The Company further understands that
the Purchaser may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser's legal counsels determine that such release of
confidential information is required in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.
 
4.27  ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither the Company nor any of the Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of the Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of the Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of the Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of the Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.
 
5.  Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
 
5.1  No Shorting. The Purchaser or any of its subsidiaries, affiliates
(including Laurus Capital Management, LLC), investment partners, directors,
officers or key employees has not, will not and will not cause any person or
entity, to engage, directly or indirectly, in “short sales” of the Company’s
Common Stock.
 
5.2  Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on the Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
the Purchaser, enforceable in accordance with their terms, except:
 
(a)  as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b)  as limited by general principles of equity that restrict the availability
of equitable and legal remedies.
 
5.3  Investment Representations. The Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon the Purchaser’s representations
contained in this Agreement, including, without limitation, that the Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. The Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Note and the Warrant to be
purchased by it under this Agreement and the Note Shares and the Warrant Shares
acquired by it upon the conversion of the Note and the exercise of the Warrant,
respectively. The Purchaser further confirms that it has had an opportunity to
ask questions and receive answers from the Company regarding the Company’s and
its Subsidiaries’ business, management and financial affairs and the terms and
conditions of the Offering, the Note, the Warrant and the Securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access. Purchaser represents that the offer and sale of the
Securities, herein, are exempt from the securities laws of the Cayman Islands.
 
5.4  The Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (i) an effective registration
statement under the Securities Act; or (ii) an exemption from registration is
available with respect to such sale.
 
5.5  Acquisition for Own Account. The Purchaser is acquiring the Note and
Warrant and the Note Shares and the Warrant Shares for the Purchaser’s own
account for investment only, and not as a nominee or agent and not with a view
towards or for resale in connection with their distribution.
 
5.6  The Purchaser Can Protect Its Interest. The Purchaser represents that by
reason of its, or of its management’s, business and financial experience, the
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Note, the Warrant and the Securities and to protect its own interests in
connection with the transactions contemplated in this Agreement and the Related
Agreements, and is experienced in evaluating and investing in private placement
transactions of securities of companies in a similar stage of
development. Further, Purchaser has not purchased the Securities as a result of
any form of general advertising, including advertisements, articles, notices, or
other communications in any newspaper, magazine, or similar media, or
telecommunications in connection with the transactions contemplated in the
Agreement or the Related Agreements.
 
5.7  Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
 
5.8  Legends.
 
(a)  The Note shall bear substantially the following legend:
 
“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO XFONE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 


 
(b)  The Note Shares and the Warrant Shares, if not issued by DWAC system (as
hereinafter defined), shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO XFONE, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”
 


 
(c)  The Warrant shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO XFONE, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”
 


 
 
 


 
5.9 Tax Consequences. Purchaser understands there may be material tax
consequences to the Purchaser of an acquisition or disposition of the
Securities. Company makes no representation with respect to the tax consequences
under US or foreign tax laws by reason of the Purchaser’s acquisition or
disposition of the Securities.
 
6.  Covenants of the Company. The Company covenants and agrees with the
Purchaser as follows:
 
6.1  Stop-Orders. As long as the Purchaser holds the Securities, the Company
will advise the Purchaser, promptly after it receives notice of issuance by the
SEC, any state securities commission or any other regulatory authority of any
stop order or of any order preventing or suspending any offering of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.
 
6.2  Listing. The Company shall promptly secure the listing or quotation, as
applicable, of the shares of Common Stock issuable upon conversion of the Note
and upon the exercise of the Warrant on the Principal Market upon which shares
of Common Stock are listed or quoted for trading, as applicable (subject to
official notice of issuance) and shall maintain such listing or quotation, as
applicable, so long as any other shares of Common Stock shall be so listed or
quoted, as applicable. As long as the Purchaser holds the Securities, the
Company will maintain the listing or quotation, as applicable, of its Common
Stock on a Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable. 
 
6.3  Market Regulations. The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.
 
6.4  Reporting Requirements.  As long as the Purchaser holds the Securities, the
Company will timely file with the SEC all reports required to be filed pursuant
to the Exchange Act and refrain from terminating its status as an issuer
required by the Exchange Act to file reports thereunder even if the Exchange Act
or the rules or regulations thereunder would permit such termination and
 
(a)  As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Company, each of the Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
acceptable to the Purchaser (the “Accountants”), which annual financial
statements shall be without qualification and shall include each of the
Company’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Company’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
all in reasonable detail and prepared in accordance with GAAP, together with (i)
if and when available, copies of any management letters prepared by the
Accountants; and (ii) a certificate of the Company’s President, Chief Executive
Officer or Chief Financial Officer stating that such financial statements have
been prepared in accordance with GAAP and whether or not such officer has
knowledge of the occurrence of any Event of Default (as defined in the Note)
and, if so, stating in reasonable detail the facts with respect thereto;
 
(b)  As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of the Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;
 
(c)  As soon as available and in any event within twenty (20) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of each of the Subsidiaries as at the
end of and for such month and for the year to date period then ended, prepared
on a consolidating basis for each Subsidiary, in reasonable detail and stating
in comparative form the figures for the corresponding date and periods in the
previous year, and accompanied by a certificate of the Company’s President,
Chief Executive Officer or Chief Financial Officer, stating whether or not such
officer has knowledge of the occurrence of any Event of Default (as defined in
the Note) not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
 
(d)  The Company shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination. Promptly after (i) the filing thereof, copies of the Company’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Company files with the Securities and Exchange Commission (the
“SEC”), and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Company shall send to its stockholders; and
 
(e) The Company shall deliver, or cause the applicable Subsidiary of the Company
to deliver, such other information as the Purchaser shall reasonably request.  
 
6.5 Use of Funds. The Company shall use the proceeds of the sale of the Note and
the Warrant as follows: (i) the Company shall invest or cause Xfone USA, Inc. to
invest an aggregate amount of approximately $1,000,000 of such proceeds in
capital equipment to be owned by Xfone USA, Inc., which such capital equipment
shall for all purposes hereunder constitute Collateral (as defined in the Master
Security Agreement); (ii) up to $799,900 of such proceeds shall be used by the
Company and/or the Subsidiaries for general working capital purposes only; and
(iii) the Company shall use up to $200,100 of such proceeds to pay or cause
Xfone USA, Inc. to repay in full and irrevocably terminate that certain loan
from AmSouth Bank to Xfone USA, Inc. 
 
6.6 Access to Facilities. As long as the Purchaser holds the Securities, each of
the Company and each of the Subsidiaries will permit any representatives
designated by the Purchaser (or any successor of the Purchaser), upon reasonable
notice and during normal business hours, at such person’s expense and
accompanied by a representative of the Company or any Subsidiary (provided that
no such prior notice shall be required to be given and no such representative of
the Company or any Subsidiary shall be required to accompany the Purchaser in
the event the Purchaser believes such access is necessary to preserve or protect
the Collateral (as defined in the Master Security Agreement) or following the
occurrence and during the continuance of an Event of Default (as defined in the
Note)), to:
 
(a) visit and inspect any of the properties of the Company or any of the
Subsidiaries;
 
(b) examine the corporate and financial records of the Company or any of the
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and
 
(c) discuss the affairs, finances and accounts of the Company or any of the
Subsidiaries with the directors, officers and independent accountants of the
Company or any of the Subsidiaries.
 
Notwithstanding the foregoing, neither the Company nor any of the Subsidiaries
will provide any non-public information to the Purchaser unless the Purchaser
signs a confidentiality agreement and otherwise complies with Regulation FD,
under the federal securities laws.
 
6.7 Taxes. Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and its Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid
currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company or any of its Subsidiaries and (iii) if the Company
and/or such Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that the Company
and its Subsidiaries will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor.
 
6.8 Insurance. As long as the Purchaser holds the Securities: Each of the
Company and the Subsidiaries will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as the Company and the
Subsidiaries; and the Company and the Subsidiaries will maintain, with
financially sound and reputable insurers, insurance against other hazards and
risks and liability to persons and property to the extent and in the manner
which the Company reasonably believes is customary for companies in similar
business similarly situated as the Company and the Subsidiaries and to the
extent available on commercially reasonable terms. The Company, and each of the
Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for their respective obligations hereunder and under the
Related Agreements. At the Company’s and each of the Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of the Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s including business interruption
insurance; (ii) intentionally omitted (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which the Company or the respective Subsidiary is engaged in business; (v)
furnish the Purchaser with (x) copies of all policies and evidence of the
maintenance of such policies at least thirty (30) days before any expiration
date, (y) excepting the Company’s workers’ compensation policy, endorsements to
such policies naming the Purchaser as “co-insured” or “additional insured” and
appropriate loss payable endorsements in form and substance satisfactory to the
Purchaser, naming the Purchaser as loss payee, and (z) evidence that as to the
Purchaser the insurance coverage shall not be impaired or invalidated by any act
or neglect of the Company or any Subsidiary and the insurer will provide the
Purchaser with at least thirty (30) days notice prior to cancellation. The
Company and each Subsidiary shall instruct the insurance carriers that in the
event of any loss thereunder, the carriers shall make payment for such loss to
the Company and/or the Subsidiary and the Purchaser jointly. In the event that
as of the date of receipt of each loss recovery upon any such insurance, the
Purchaser has not declared an event of default with respect to this Agreement or
any of the Related Agreements, then the Company and/or such Subsidiary shall be
permitted to direct the application of such loss recovery proceeds toward
investment in property, plant and equipment that would comprise “Collateral”
secured by the Purchaser’s security interest pursuant to the Master Security
Agreement or such other security agreement as shall be required by the
Purchaser, with any surplus funds to be applied toward payment of the
obligations of the Company to the Purchaser. In the event that the Purchaser has
properly declared an event of default with respect to this Agreement or any of
the Related Agreements, then all loss recoveries received by the Purchaser upon
any such insurance thereafter may be applied to the obligations of the Company
hereunder and under the Related Agreements, in such order as the Purchaser may
determine. Any surplus (following satisfaction of all Company obligations to the
Purchaser) shall be paid by the Purchaser to the Company or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by the Company
or the Subsidiary, as applicable, to the Purchaser, on demand. 
 
6.9 Intellectual Property. As long as the Purchaser holds the Securities, each
of the Company and each of its Subsidiaries shall maintain in full force and
effect its existence, rights and franchises and all licenses and other rights to
use Intellectual Property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.
 
6.10 Properties. As long as the Purchaser holds the Securities, each of the
Company and each of its Subsidiaries will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and each of the Company and each of its Subsidiaries will
at all times comply with each provision of all leases to which it is a party or
under which it occupies property if the breach of such provision could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
6.11 Confidentiality. The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement. Notwithstanding the foregoing, the Company
may disclose the Purchaser’s identity and the terms of this Agreement to its
current and prospective debt and equity financing sources.
 
6.12 Required Approvals. (I) For so long as twenty five percent (25%) of the
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not, and shall not permit any of the
Subsidiaries to:
 
(a)  (i) directly or indirectly declare or pay any dividends, other than
dividends paid to the Company or any of its wholly-owned Subsidiaries,
(ii) issue any preferred stock that is manditorily redeemable prior to the one
year anniversary of Maturity Date (as defined in the Note or (iii) redeem any of
its preferred stock or other equity interests;
 
(b)  liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company or any of the Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger, the Company or, in the case of merger not involving the
Company, such Subsidiary, as applicable, is the surviving entity);
 
(c)  become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s or any of the Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;
 
(d)  materially alter or change the scope of the business of the Company and the
Subsidiaries taken as a whole; and
 
(e)  (i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not to exceed
$250,000 in the aggregate in any calendar year ) whether secured or unsecured
other than (x) the Company’s obligations owed to the Purchaser, (y) indebtedness
set forth on Schedule 6.12(e) attached hereto and made a part hereof and any
refinancings or replacements thereof on terms no less favorable to the Purchaser
than the indebtedness being refinanced or replaced, and (z) any indebtedness
incurred in connection with the purchase of assets (other than equipment) in the
ordinary course of business, or any refinancings or replacements thereof on
terms no less favorable to the Purchaser than the indebtedness being refinanced
or replaced, so long as any lien relating thereto shall only encumber the fixed
assets so purchased and no other assets of the Company or any of the
Subsidiaries; (ii) cancel any indebtedness owing to it in excess of $400,000 in
the aggregate during any 12 month period; (iii) assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other person or entity that is not a subsidiary or affiliate
of the Company except the endorsement of negotiable instruments by the Company
or any Subsidiary thereof for deposit or collection or similar transactions in
the ordinary course of business or guarantees of indebtedness otherwise
permitted to be outstanding pursuant to this clause (e); and
 
(II) The Company, without the prior written consent of the Purchaser, shall not
(a) permit any of its Subsidiaries to, create or acquire any subsidiary or
Subsidiary after the date hereof unless (i) such subsidiary is a wholly-owned
subsidiary of the Company or any Subsidiary and (ii) such subsidiary or
Subsidiary becomes a party to the Master Security Agreement, the Stock Pledge
Agreement and the Subsidiary Guaranty (either by executing a counterpart thereof
or an assumption or joinder agreement in respect thereof) and, to the extent
required by the Purchaser, satisfies each condition of this Agreement and the
Related Agreements as if such subsidiary were a Subsidiary on the Closing Date
or (b) (i) permit any of its Subsidiaries to make, any investments in, or any
loans or advances to any subsidiary, other than, so long as no Event of Default
(as defined in the Note) has occurred and is continuing, immaterial investments,
loans and/or advances made in the ordinary course of business or (ii) permit any
of its Subsidiaries to transfer, any of its assets to its subsidiaries, other
than, so long as no Event of Default has occurred and is continuing, immaterial
asset transfers made in the ordinary course of business.
 


 
6.13 Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:
 
(f)  the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(g)  upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.
 
6.14 Opinion. On the Closing Date, the Company will deliver to the Purchaser an
opinion acceptable to the Purchaser from the Company’s external legal counsel.
The Company will provide, at the Company’s expense, such other legal opinions in
the future as are deemed reasonably necessary by the Purchaser (and acceptable
to the Purchaser) in connection with the conversion of the Note and exercise of
the Warrant.
 
6.15 Margin Stock. The Company will not permit any of the proceeds of the Note
or the Warrant to be used directly or indirectly to “purchase” or “carry”“margin
stock” or to repay indebtedness incurred to “purchase” or “carry”“margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
 
6.16 Financing Right of First Refusal.
 
(a)  With effect for eighteen (18 ) months from the date hereof (the “Period”),
the Company hereby grants to the Purchaser a right of first refusal to provide
any Additional Financing (as defined below) to be issued by the Company and/or
any of the Subsidiaries, subject to the following terms and conditions. During
the Period, prior to the incurrence of any additional indebtedness and/or the
sale or issuance of any secured convertible debt securities of the Company or
any of the Subsidiaries (an “Additional Financing”), the Company and/or any
Subsidiary, as the case may be, shall notify the Purchaser of its intention to
enter into such Additional Financing. In connection therewith, the Company
and/or the applicable Subsidiary thereof shall submit a fully executed term
sheet (a “Proposed Term Sheet”) to the Purchaser setting forth the terms,
conditions and pricing of any such Additional Financing (such financing to be
negotiated on “arm’s length” terms and the terms thereof to be negotiated in
good faith) proposed to be entered into by the Company and/or such Subsidiary.
The Purchaser shall have the right, but not the obligation, to deliver its own
proposed term sheet (the “Purchaser Term Sheet”) setting forth the terms and
conditions upon which the Purchaser would be willing to provide such Additional
Financing to the Company and/or such Subsidiary. The Purchaser shall deliver
such Purchaser Term Sheet within five (5) business days of receipt of each such
Proposed Term Sheet. If the provisions of the Purchaser Term Sheet are
substantially similar in net economic effect to the provisions of the Proposed
Term Sheet, the Company and/or such Subsidiary shall enter into and consummate
the Additional Financing transaction outlined in the Purchaser Term Sheet. If
the provisions of the Purchaser Term Sheet are not substantially similar in net
economic effect to the provisions of the Proposed Term Sheet, the Company and/or
such Subsidiary may enter into and consummate the Additional Financing
transaction outlined in the Proposed Term Sheet.
 
(b)  Subject to section 6.16 (a) above, the Company will not, and will not
permit the Subsidiaries to, agree, directly or indirectly, to any restriction
with any person or entity which limits the ability of the Purchaser to
consummate an Additional Financing with the Company or any of the Subsidiaries.
 
   6.17 Authorization and Reservation of Shares. The Company shall at all times
have authorized and reserved a sufficient number of shares of Common Stock to
provide for the conversion of the Note and exercise of the Warrants.
 
7.  Covenants of the Purchaser. The Purchaser covenants and agrees with the
Company as follows:
 
7.1  Confidentiality. The Purchaser will not disclose, and will not include in
any public announcement, the name of the Company or any of its subsidiaries,
unless expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
7.2  Non-Public Information. The Purchaser will not effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.
 
7.3  Limitation on Acquisition of Common Stock of the Company. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest (including any original issue discount)
payable by the Company to the Purchaser not to qualify as “portfolio interest”
within the meaning of Section 881(c)(2) of the Code, by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to the Company upon the earlier to occur of either
(a) the Company’s delivery to the Purchaser of a Notice of Redemption (as
defined in the Note) or (b) the existence of an Event of Default (as defined in
the Note) at a time when the average closing price of the Company’s common stock
as reported by Bloomberg, L.P. on the Principal Market for the immediately
preceding five trading days is greater than or equal to 150% of the Fixed
Conversion Price (as defined in the Note). The Note is intended to be a
registered obligation within the meaning of Treasury Regulation Section
1.871-14(c)(1)(i) and the Company (or its agent) shall register the Note (and
thereafter shall maintain such registration) as to both principal and any stated
interest. Notwithstanding any document, instrument or agreement relating to the
Note to the contrary, transfer of the Note (or the right to any payments of
principal or stated interest thereunder) may only be effected by (i) surrender
of the Note and either the reissuance by the Company of the Note to the new
holder or the issuance by the Company of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Company (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
 
8.  Covenants of the Company and the Purchaser Regarding Indemnification.
 
8.1  Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against all
claims, costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which result, arise out of or are based upon: (i) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; or (ii) any breach or default
in performance by Company or any of its Subsidiaries of any covenant or
undertaking to be performed by Company or any of its Subsidiaries hereunder,
under any other Related Agreement or any other agreement entered into by the
Company and/or any of its Subsidiaries and the Purchaser relating hereto or
thereto. 
 
8.2  Purchaser’s Indemnification. The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company, each of the Company's Subsidiaries
and each of the Company’s or any of its subsidiary's officers, directors,
agents, affiliates, control persons and principal shareholders, at all times
against all claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company and/or any of its Subsidiaries which result, arise out of or are based
upon: (i) any misrepresentation by the Purchaser or breach of any warranty by
the Purchaser in this Agreement, any other Related Agreement or in any exhibits
or schedules attached hereto or thereto; or (ii) any breach or default in
performance by the Purchaser of any covenant or undertaking to be performed by
the Purchaser hereunder, under any other Related Agreement or any other
agreement entered into by the Company and/or ant of its Subsidiaries and the
Purchaser relating hereto or thereto.
 
9.  Conversion of Convertible Note.
 
9.1  Mechanics of Conversion.
 
(a)  Provided the Purchaser has notified the Company of the Purchaser’s
intention to sell the Note Shares and the Note Shares are included in an
effective registration statement or are otherwise exempt from registration when
sold: (i) upon the conversion of the Note or part thereof, the Company shall, at
its own cost and expense, take all necessary action (including the issuance of
an opinion of counsel reasonably acceptable to the Purchaser following a request
by the Purchaser) to assure that the Company’s transfer agent shall issue shares
of the Company’s Common Stock in the name of the Purchaser (or its nominee) or
such other persons as designated by the Purchaser in accordance with Section
9.1(b) hereof and in such denominations to be specified representing the number
of Note Shares issuable upon such conversion; and (ii) the Company warrants that
no instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that after the Effectiveness
Date (as defined in the Registration Rights Agreement) the Note Shares issued
will be freely transferable subject to the prospectus delivery requirements of
the Securities Act and the provisions of this Agreement or any other Related
Agreement and will not contain a legend restricting the resale or
transferability of the Note Shares.
 
(b)  The Purchaser will give notice of its decision to exercise its right to
convert the Note or part thereof by telecopying or otherwise delivering an
executed and completed notice of the number of shares to be converted to the
Company (the “Notice of Conversion”). The Purchaser will not be required to
surrender the Note until the Purchaser receives a credit to the account of the
Purchaser’s prime broker through the DWAC system (as defined below),
representing the Note Shares or until the Note has been fully satisfied. Each
date on which a Notice of Conversion is telecopied or delivered to the Company
in accordance with the provisions hereof shall be deemed a “Conversion Date.”
Pursuant to the terms of the Notice of Conversion, the Company will issue
instructions to the transfer agent accompanied by an opinion of counsel within
three (3) business days of the date of the delivery to the Company of the Notice
of Conversion and shall cause the transfer agent to transmit the certificates
representing the Note Shares issued to the Purchaser (or its nominee) by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
within three (3) business days after receipt by the Company of the Notice of
Conversion (the “Delivery Date”).
 
(c)  The Company understands that a delay in the delivery of the Note Shares in
the form required pursuant to Section 9 hereof beyond the Delivery Date could
result in economic loss to the Purchaser. In the event that the Company fails to
direct its transfer agent to deliver the Note Shares to the Purchaser via the
DWAC system within the time frame set forth in Section 9.1(b) above and the Note
Shares are not delivered to the Purchaser by the Delivery Date, as compensation
to the Purchaser for such loss, the Company agrees to pay late payments to the
Purchaser for late issuance of the Note Shares in the form required pursuant to
Section 9 hereof upon conversion of the Note in the amount equal to the greater
of: (i) $500 per business day after the Delivery Date; or (ii) the Purchaser’s
actual damages from such delayed delivery. The Company shall pay any payments
incurred under this Section in immediately available funds upon demand and, in
the case of actual damages, accompanied by reasonable documentation of the
amount of such damages. Such documentation shall show the number of shares of
Common Stock the Purchaser is forced to purchase (in an open market transaction)
which the Purchaser anticipated receiving upon such conversion, and shall be
calculated as the amount by which (A) the Purchaser’s total purchase price
(including customary brokerage commissions, if any) for the shares of Common
Stock so purchased exceeds (B) the aggregate principal and/or interest amount of
the Note, for which such Conversion Notice was not timely honored.
 
10.  Registration Rights.
 
10.1  Registration Rights Granted. The Company hereby grants registration rights
to the Purchaser pursuant to the Registration Rights Agreement. 
 
10.2  Offering Restrictions. Except as set forth on Schedule 10.2 and except as
previously disclosed in the SEC Reports or in the Exchange Act Filings, or stock
or stock options granted (including future extensions thereto) to employees,
officers or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), neither the Company nor any of its Subsidiaries
will, prior to the full repayment or conversion of the Note (together with all
accrued and unpaid interest and fees related thereto), (x) enter into any equity
line of credit agreement or similar agreement or (y) issue, or enter into any
agreement to issue, any securities with a variable/floating conversion and/or
pricing feature which are or could be (by conversion or registration)
free-trading securities (i.e. common stock subject to a registration statement).
 
11.  Miscellaneous.
 
11.1  Governing Law, Jurisdiction and Waiver of Jury Trial.
 


 
(a)  THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
(b)  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION
11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.
 


THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


 
 
11.2  Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.
 
11.3  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.
 
11.4  Successors. Except as otherwise expressly provided herein and under
applicable securities laws, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, heirs, executors and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person or entity which shall be a holder of the Securities from time to time,
other than the holders of Common Stock which has been sold by the Purchaser
pursuant to Rule 144 or an effective registration statement. The Purchaser shall
not be permitted to assign its rights hereunder or under any Related Agreement
to a competitor of the Company.
 
11.5  Entire Agreement; Maximum Interest. This Agreement, the Related
Agreements, the exhibits and schedules hereto and thereto and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. Nothing contained in this Agreement, any Related
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Purchaser and thus refunded to the Company.
 
11.6  Amendment and Waiver.
 
(a)  This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.
 
(b)  The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.
 
(c)  The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.
 
11.7  Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
11.8  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:
 
(a)  upon personal delivery to the party to be notified;
 
(b)  when sent by confirmed facsimile if sent during normal business hours of
the recipient, if not, then on the next business day;
 
(c)  five (5) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d)  two (2) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to the Company, by courier, to:
 
 
 
 
 
If to the Company, by mail, to:
 
Xfone, Inc.
c/o Xfone 018 Ltd.
1 Haodem Street, 3rd Floor
Kiryat Matalon,
Petach Tikva
Israel
 
Xfone, Inc.
c/o Xfone 018 Ltd.
POB 7616
Petach Tikva 49170
Israel
 
Attention: Alon Reisser, Adv.
Facsimile: 011.972.39238838
 
 
with a copy to:
 
 
Yitzhak Rosenbaum
Advocate and Attorney-at-Law
Rosenbaum & Co.
Giron Center, Room 315
Ra'anana 43363
Israel
Facsimile: 011.972.508966694
 
If to the Purchaser, to:
 
 
Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
 
Attention:_______________
Facsimile: 345-949-8080
 
 
with a copy to:
 
 
John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile: 212-541-4434

 
or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
11.9  Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
11.10  Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
11.11  Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
 
11.12  Broker’s Fees. Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.
 
11.13  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
PURCHASER:
 
XFONE, INC.
 
LAURUS MASTER FUND, LTD.
 
By:                                                 
 
By:                                                  
 
Name: Guy Nissenson
 
Name:                                            
 
Title: President & CEO
 
Title:                                               

 
 

--------------------------------------------------------------------------------



 
EXHIBIT A
 
FORM OF CONVERTIBLE NOTE
 


 



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF WARRANT
 


 



 
 
 



 
EXHIBIT C
 
FORM OF OPINION
 



 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
FORM OF ESCROW AGREEMENT
 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.2(a) - Subsidiaries


 
The Subsidiary
 
The Direct Owner
 
Percentage
 
Xfone USA, Inc.
 
Xfone, Inc.
 
100%
 
eXpeTel Communications, Inc.
 
Xfone USA, Inc.
 
100%
 
Gulf Coast Utilities, Inc.
 
Xfone USA, Inc.
 
100%



Note: Xfone, Inc. owns 40% of Story Telecom, Inc., which is intentionally
excluded from this Schedule 4.2(a).




 
 
 

 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.2 (b) - subsidiaries


 
The subsidiary
 
The Direct Owner
 
Percentage
 
Swiftnet Limited
 
Xfone, Inc.
 
100%
 
Xfone 018 Ltd.
 
Xfone, Inc.
 
69%



Note: Xfone, Inc. owns directly 40% of Story Telecom, Inc. Xfone, Inc. owns
indirectly 47.5% of Auracall Limited, 40% of Story Telecom Limited and 40% of
Story Telecom (Ireland) Limited. All these entities have been intentionally
excluded from this Schedule 4.2 (b).





 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
Schedule 4.3


(a)  Authorized, issued and outstanding capital stock of each Subsidiary:
 
Xfone USA, Inc. - 1,000 shares of common stock.
 
eXpeTel Communications, Inc. - 10,000 shares of common stock.
 
Gulf Coast Utilities, Inc. - 1,000 shares of common stock.
 
(b)  
Party to whom shares and/or warrants which will be issued and/or granted to:
Number of Shares
to be issued
 
(i) Shares of common stock of the Company issued to the Purchaser in connection
with the Purchaser's $1,500,000 potential incremental funding.
 
Up to 550,000
 
(ii) Shares of common stock of the Company issued in connection with the
acquisition by the Company of I-55 Internet Services, Inc. pursuant to that
certain Agreement and Plan of Merger, dated as of August 18, 2005, by and among
the Company, Xfone USA, Inc., I-55 Internet Services, Inc. and the Principals
(as defined therein), as may be amended, modified, restated or supplemented from
time to time, including issuance of shares to MCG Capital Corporation, (though
no more than 2,700,000 shares and/or warrants may be issued and/or granted
without prior written approval by Purchaser).
 
Up to 2,700,000
 
 
 
(iii) Shares of common stock of the Company issued in connection with the
acquisition of I-55 Telecommunications, LLC pursuant to that certain Agreement
and Plan of Merger, dated as of August 26, 2005 by and among the Company, Xfone
USA, Inc., I-55 Telecommunications, LLC and the Principal (as defined therein),
as may be amended, modified, restated or supplemented from time to time, (though
no more than 900,000 shares and/or warrants may be issued and/or granted without
prior written approval by Purchaser).
 
Up to 900,000

 
(iv) Shares of common stock and/or warrants which will be issued, issuable
and/or granted by the Company in connection with additional financing
transactions by and among the Company and investors other than the Purchaser, in
an aggregate amount not to exceed $5,000,000, provided that such additional
financing transactions are consummated on or before March 1, 2006.
 
(v) Shares underlying warrants valued in the aggregate amount of up to $50,000
in connection with a Legal Services Agreement between the Company and Mr.
Yitzhak Rosenbaum.
 
(vi) All options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind (as each may be amended, modified, restated and/or
supplemented from time to time) for the purchase or acquisition from the Company
of any of its securities which have been disclosed in the SEC Reports and in the
Exchange Act Filings filed with the SEC prior to and including the date hereof,
including without prejudice to the generality of the above, in connection with
the Finders Agreement and the Financial Consulting Agreement by and among the
Company and Oberon Securities, LLC, as may be amended, modified, restated or
supplemented from time to time.

 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.6


 
(i) Purchaser's $1,500,000 incremental funding.
 
(ii) Additional financing transactions by and among the Company and investors
other than the Purchaser, in an aggregate amount not to exceed $5,000,000, to be
completed on or before March 1, 2006, including any additional shares and/or
warrants to be issued, issuable and/or granted to such investors as a result of
an adjustment to the Fixed Conversion Price (as defined in the Note).
 
(iii) As disclosed in the SEC Reports.







 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.7
 
(i) The Company's majority owned Israeli-based subsidiary, Xfone 018 Ltd., has
received credit facilities from Bank Hapoalim B.M. in Israel to finance its
start-up activities. The credit facilities are secured, inter alia, with a
personal collateral by Abraham Keinan and/or Guy Nissenson (which includes a
stock pledge). The Company undertook to indemnify Abraham Keinan and/or Guy
Nissenson on account of any damage and/or loss and/or expenses (including legal
expenses) that they may incur in connection with the stock pledge and/or any
other obligation made by them to Bank Hapoalim.
 
(ii) As disclosed in the SEC Reports. 
 


 





 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.9


(i) Pat Ryan lien on Shell Landing Plant - up to $130,000.


(ii) I-55 Internet Services: Homestead Bank lien on two cars, 2004 Ford Escort,
2002 Ford Focus - up to $90,000.


(iii) As disclosed in the SEC Reports and in the Exchange Act Filings.


 


 


 


 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.10


I-55 Internet Services occasionally receives communications regarding
intellectual property rights that allegedly may be violated by end users. I-55
Internet Services responds to such inquiries in the normal course of its
business, and no owner of such intellectual property rights has pursues any
recourse from I-55 Internet Services.








 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.12


(i) As disclosed in the SEC Reports and in the Exchange Act Filings.


(ii) Notwithstanding (i) above, on December 1, 2004, WS Telecom, Inc. (now Xfone
USA, Inc.) filed before the Mississippi Public Service Commission a formal
complaint against BellSouth Telecommunications, Inc. (“BellSouth”) for expedited
relief, for negotiations, or in the alternative, for final resolution of
disputes. This complaint sought credits to Xfone USA account with BellSouth in
the total amount of $386,292.40. Xfone USA alleged that these charges were
improperly billed by BellSouth to its account. BellSouth filed an answer to
Xfone USA's complaint denying that the charges were improperly billed. The
parties have reached a confidential settlement arrangement regarding the
disputed charges.































 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.13


Xfone USA, Inc. has an outstanding E-911 tax liability in the amount of
approximately $420,000. This debt was represented on the consolidated financial
statements of Xfone, Inc. under other liabilities and accrued expenses.


Xfone USA, Inc. and its subsidiaries are currently in the midst of a tax audit
performed by the Mississippi State Tax Commission.









































 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.14


As disclosed in the SEC Reports and in the Exchange Act Filings.







 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.15



·  
5,500,000 shares underlying the 5,500,000 options under The Company's 2004 SOP.

·  
Up to 125,000 shares plus up to 750,000 shares underlying 750,000 warrants in
connection with the Finders Agreement and the Financial Consulting Agreement
between the Company and Oberon Securities, LLC (as each may be amended,
modified, restated and/or supplemented from time to time).

·  
Up to 125,000 shares underlying 125,000 warrants in connection with the Public
Relations Agreement between the Company and Elite Financial Communications
Group, LLC.

·  
Shares underlying warrants valued in the aggregate amount of up to $50,000 in
connection with a Legal Services Agreement between the Company and Mr. Yitzhak
Rosenbaum.

·  
3,150 shares issued to Mr. Simon Langbart.

·  
Up to 2,700,000 shares and/or warrants which will be issued and/or granted in
connection with that certain Agreement and Plan of Merger by and among the
Company, Xfone USA, Inc., I-55 Internet Services, Inc. and the Principals (as
defined therein) dated August 18, 2005, as may be amended, modified, restated or
supplemented from time to time (though no more than 2,700,000 shares and/or
warrants may be issued and/or granted without prior written approval by
Purchaser), and the acquisition of I-55 Internet Services, including any
issuance and/or grant of shares and/or warrants to creditors and/or debt holders
of I-55 Internet Services and/or to MCG Capital Corporation.

·  
Up to 900,000 shares and/or warrants which may be issued and/or granted in
connection with that certain Agreement and Plan of Merger by and among the
Company, Xfone USA, Inc., I-55 Telecommunications, LLC and the Principal (as
defined therein) dated August 26, 2005, as may be amended, modified, restated or
supplemented from time to time (though no more than 900,000 shares and/or
warrants may be issued and/or granted without prior written approval by
Purchaser), and the acquisition of I-55 Telecommunications, including any
issuance and/or grant of shares and/or warrants to creditors and/or debt holders
of I-55 Telecommunications.

·  
Up to 550,000 shares and/or warrants which will be issued and/or granted to the
Purchaser in connection with the Purchaser's $1,500,000 incremental funding.

·  
Shares and/or warrants which will be issued, issuable and/or granted by the
Company in connection with additional financing transactions between the Company
and investors other than the Purchaser, in an aggregate amount not to exceed
$5,000,000, to be completed on or before March 1, 2006, together with any
additional shares and/or warrants to be issued, issuable and/or granted to such
investors as a result of an adjustment to the Fixed Conversion Price (as defined
in the Note).

·  
As disclosed in the SEC Reports.


 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
Schedule 4.17


None
























 
 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.20


 
The following entities have no such insurance:
 
Xfone, Inc.
 
eXpeTel Communications, Inc.
 
Gulf Coast Utilities, Inc.

 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 4.21


None
























 


 


 


 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 6.12 (e)
None
 


 



 
 

--------------------------------------------------------------------------------

 

 
SECURITIES PURCHASE AGREEMENT
 
Schedule 10.2
 
In return for services provided and/or to be provided, Oberon Securities, LLC,
will be entitled to a number of shares of common stock of the Company that will
not exceed the product of: (a) $350,000; divided by (b) the closing share price
of the Company's common stock as of the closing date five days following the
effectiveness date of the registration statement for these underlying shares.
 
 SECURITIES PURCHASE AGREEMENT

 
 

--------------------------------------------------------------------------------

 

 
 
Schedule 11.12
 
Oberon Securities, LLC.
 


 


 




 

